Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

This Subscription Agreement is entered into as of July 29, 2019 between
[           ], an individual whose principal residence is at the address set
forth on the signature page hereto (hereinafter “Subscriber”), and C-Bond
Systems, Inc., a Colorado corporation (the “Company”) concerning an investment
in the amount set forth on the signature page hereto (the “Common Stock”). The
Subscriber and the Company agree as follows:

 

1. Subscription and Method of Payment. Subject to the terms and conditions
hereof, Subscriber hereby subscribes the amount set forth on the signature page
hereto to purchase such number of shares of Common Stock of the Company as
determined by dividing the amount subscribed by a price per share of $0.05 (the
“Subscription Amount”). To satisfy this subscription, the Subscriber will tender
cash or a wire transfer equal to the Subscription Amount.

 

After the Subscription Amount is paid timely and received in full by the Company
will cause a stock certificate to be issued totaling 2,000,000 shares of the
Company’s common stock, par value $0.001 (the “Common Stock”).

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to Subscriber as follows:

 

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Colorado and has all
requisite corporate power and authority to own and lease its properties, to
carry on its business as presently conducted and as proposed to be conducted and
to carry out the transactions contemplated hereby.

 

(b) Authority. The Company has all requisite power and authority to enter into
this Agreement and perform Company’s obligations hereunder. The execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all requisite corporate action. This Agreement has been duly
executed and delivered by the Company and is a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms (except as enforceability may be limited by laws of bankruptcy or
insolvency and general equitable principles).

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, and the issuance, sale and delivery of the shares of Common Stock
being subscribed for, will not violate any law, statute, rule, regulation,
order, judgment or decree of any court, arbitrator, administrative agency or
other governmental body applicable to the Company, or conflict with or result in
any breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation of any encumbrance upon any of the
properties or assets of the Company pursuant to, the charter documents of the
Company or any note, indenture, mortgage, lease agreement or other agreement,
contract or instrument to which the Company is a party or by which it or any of
its property is bound or affected.

 



1

 

 

(d) Approvals. Except for the filing of any notice as may be required under
applicable securities laws, no permit, authorization, notice, consent or
approval is required in connection with the execution, delivery or performance
of this Agreement by the Company.

 

3. Representations and Warranties of Subscriber. The Subscriber represents and
warrants to the Company as follows:

 

(a) Subscriber is an “accredited investor” as such term is defined in Section
2(15) of the Securities Act of 1933, as amended (the “Act”) and Rule 501 of
Regulation D promulgated thereunder pursuant to the categories checked by the
Subscriber on the signature page hereto. Subscriber is aware of the significance
to the Company of the foregoing representation, and they are made with the
intention that the Company will rely on them.

 

(b) Subscriber has had an opportunity to ask questions of and receive answers
from duly designated representatives of the Company concerning the terms and
conditions of the offering and has been afforded an opportunity to examine such
documents and other information which Subscriber has requested for the purpose
of answering any questions Subscriber may have concerning the business and
affairs of the Company.

 

(c) Subscriber is not subscribing for the Common Stock as a result of, or
subsequent to, an advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or meeting or any other public
solicitation.

 

(d) Subscriber acknowledges and understands that the Common Stock has not been
registered under the Securities Act of 1933, as amended (the “Act”) or the
securities laws of any state (“State Law”) and must be held indefinitely unless
they are subsequently registered under the Act and/or applicable State Law, or
exemptions from such registration are available. Subscriber agrees that the
Common Stock will not be sold without registration under applicable securities
laws (including the Act and State Law) or exemptions there from. The Company is
the only entity which may register its Common Stock under the Act and State Law.

 

(e) Subscriber acknowledges that Subscriber has such knowledge and experience in
financial business matters that it is capable of evaluating the merits and risks
of the prospective investment and to make an informed investment decision based
upon the information provided by the Company.

 

(f) Subscriber further represents that Subscriber can bear the economic risk of
loss of its entire investment; that the address set forth herein is its
principal residence (if an individual) or place of business (if an entity); that
Subscriber intends to purchase the Common Stock for Subscriber’s own account and
not, in whole or in part, for the account of any other person; that Subscriber
is purchasing the Common Stock for investment and not with a view to public
resale or distribution; and that Subscriber has not formed any entity for the
purpose of purchasing the Common Stock; and that this Subscription Agreement has
been duly authorized by all necessary action on the part of the Subscriber and
is a legal, valid and binding obligation of the Subscriber enforceable in
accordance with its terms.

 



2

 

 

(g) Subscriber is aware that the Common Stock is and will be when issued
“restricted securities” as that term is defined in Rule 144 of the General Rules
and Regulations under the Act.

 

(h) Subscriber is fully aware of the applicable limitations on the resale of the
Common Stock according to law.

 

4. Subscription Not Revocable. The Subscriber hereby acknowledges and agrees
that the Subscriber is not entitled to cancel, terminate or revoke this
Subscription Agreement or any agreements of the Subscriber herein and that this
Subscription Agreement shall survive the death, disability, dissolution,
bankruptcy or insolvency of the Subscriber.

 

5. Shares. Company agrees to cause the shares of Common Stock of the Company to
be issued hereunder to be duly authorized, validly issued, fully paid and
nonassessable.

 

6. Miscellaneous.

 

(a) Subscriber agrees not to transfer or assign this Subscription Agreement, or
any of the Subscriber’s interest herein, and further agrees that the transfer or
assignment of the Common Stock acquired pursuant hereto shall be made only in
accordance with all applicable laws.

 

(b) This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.

 

(c) The Subscription Agreement is being delivered and is intended to be
performed in the State of Texas, and shall be construed and enforced in
accordance with, and the rights of parties shall be governed by, the law of such
state. Jurisdiction and venue for any action hereunder shall be in Harris
county, Texas.

 

(d) Any controversy or claim arising out of this Agreement, or the breach
thereof, shall be settled by arbitration in accordance with the rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitration may be entered in any court having jurisdiction thereof. The
arbitration agreement set forth herein shall not limit a court from granting a
temporary restraining order or preliminary injunction in order to preserve the
status quo of the parties pending arbitration. Further, the arbitrator(s) shall
have power to enter such orders by way of interim award, and they shall be
enforceable in court. The place of such arbitration shall be in Harris County,
Texas.

 

(e) This Subscription Agreement shall become effective upon execution and
delivery hereof by all the parties hereto; delivery of this Subscription
Agreement may be made by facsimile or electronic transmission such as portable
document format (“PDF”) or similar format to the parties.






3

 

  

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the dates
below.

 

SUBSCRIBER:

 

 

_____________________________

Name

 

Address for Notice:

____________________________________

____________________________________

____________________________________

____________________________________

 

 

Date: _______________________________

 

 

Subscription Amount: $100,000 for 2,000,000 shares of Common Stock of C-Bond
Systems, Inc.

 

 

By executing above, the Subscriber also hereby certifies that the Subscriber is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended. The specific
category(s) of accredited investor applicable to the undersigned is checked
below.

 

PLEASE CHECK ONE OF THE BOXES BELOW – REQUIRED TO OBTAIN SHARES

 



¨ a. Any director or executive officer of the Company;       ¨ b. Any natural
person whose individual net worth, or joint net worth with that person’s spouse,
at the time of his purchase exceeds $1,000,000;       ¨ c. Any natural person
who had an individual income in excess of $200,000 in each of the two most
recent years or joint income with that person’s spouse in excess of $300,000 in
each of those years and has a reasonable expectation of reaching the same income
level in the current year;       ¨ d. Any organization described in Section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust, or partnership, not formed for the specific purpose of acquiring
the securities offered, with total assets in excess of $5,000,000;       ¨ e.
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506(b)(2)(ii) of Reg D; or    
  ¨ f. an entity in which all of the equity owners are “accredited investors.”  
    ¨ g. Other (explain)
__________________________________________________________



 

ACCEPTED BY C-Bond systems, INC.

 

By: __________________________________

Name: _______________________________

Title: ________________________________

Date: ________________________________

 

 

4



 

